PER CURIAM.
Lazaro Reloba appeals an order denying him unemployment benefits. He did not attend the hearing before the referee, which resulted in an order accepting the appellee employer’s reasons for discharging claimant, and denying unemployment benefits. He appealed to the Unemployment Appeals Commission, which affirmed the referee’s decision, and now seeks review in this court.
In his brief, claimant states that he could not attend the referee’s hearing for medical reasons, and offers medical documentation to that effect. Although we are sympathetic with the claimant’s position, it was necessary for the claimant either (a) to contact the referee as soon as possible after the referee’s *142hearing, explain why he could not attend the hearing, and request that the hearing be reopened, or (b) include the statement of medical reasons in his appeal to the Unemployment Appeals Commission, which had to be filed within twenty days after the referee’s decision. See Fla. Admin. Code R. 38E-2.003(1); Cueto v. One Stop Fashion, 635 So.2d 1087 (Fla. 3d DCA 1994). We are advised by counsel for the Unemployment Appeals Commission that where the appeal to the Commission indicates a medical or other valid excuse for failing to attend the hearing, the Commission’s practice is to remand the matter to the referee to conduct a hearing to determine whether there are good grounds to reopen proceedings before the referee. Since no timely request was presented to the referee or the Commission, this court is unable to order a new hearing.
Because the referee’s findings now stand as the established facts of the case, and no error of law has been shown, the order denying unemployment compensation benefits is affirmed. See Rodz v. Merchandise Servs., Inc., 689 So.2d 1301 (Fla. 3d DCA 1997).
Affirmed.